Citation Nr: 0023387	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.  The appellant is the veteran's widow.

A November 1980 RO decision denied service connection for the 
cause of the veteran's death.  The appellant was notified of 
this determination in November 1980 and she did not appeal.

In 1993, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal comes to the Board of Veterans' Appeals 
(Board) from August 1993 and later RO decisions that 
determined the appellant had not submitted evidence of a 
well-grounded claim for service connection for the cause of 
the veteran's death.  In February 1997, September 1998, and 
July 1999, the Board remanded the case to the RO for 
additional development.

The Board has classified the issue as shown on the first page 
of this decision.



FINDINGS OF FACT

1.  By an unappealed November 1980 RO decision, service 
connection for the cause of the veteran's death was denied.

2.  Evidence received subsequent to the November 1980 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for the cause of the veteran's death.

3.  The appellant has not submitted competent (medical) 
evidence linking the cause of the veteran's death, a heart 
condition, first shown many years after service, to an 
incident of service; nor has she submitted competent 
(medical) evidence showing the presence of a service-
connected disability that had a material influence in the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The unappealed November 1980 RO decision, denying service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

Since the appellant did not submit a timely appeal to the 
November 1980 RO decision, denying service connection for the 
cause of the veteran's death, the decision is final with the 
exception that she may later reopen the claim if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the November 1980 RO decision to permit reopening of the 
claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the condition that caused the veteran's death 
was related to service or whether he had a service-connected 
disability that contributed to the cause of his death).  For 
evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the appellant's claim, as then reopened, is 
well grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  

The evidence of record at the time of the November 1980 RO 
decision, denying service connection for the cause of the 
veteran's death, consisted of a death certificate showing the 
veteran's death in October 1980 was due to cardio-pulmonary 
arrest due to massive antero-septal myocardial infarction; 
and service documents, verifying the veteran's active 
service.

Since the November 1980 RO decision, various evidence was 
submitted, including statements from the appellant, and 
statements from acquaintances and relatives of the veteran to 
the effect that the veteran had breathing problems after 
service, and testimony from the appellant to the effect that 
the veteran had a respiratory disorder that was due to 
incidents of service, including exposure to chemicals, that 
caused and/or contributed to his death.  The Board finds that 
this evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.  
Hence, there is new and material evidence to reopen the claim 
for service connection for the cause of the veteran's death.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

The threshold question now to be answered in this case is 
whether the appellant has presented evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death; that is, evidence which shows that the claim 
is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such a 
claim, her appeal must, as a matter of law, be denied, and 
there is no duty on the VA to assist her further in the 
development of the claim.  Murphy at 81.  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.310; Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the record shows that the veteran did not apply 
for service-connection for any disability during his 
lifetime.  In 1993, the National Personnel Records Center 
(NPRC) notified the RO that the veteran's service medical 
records were not available and that they may have been 
destroyed in a fire.  The post-service medical records do not 
show that the veteran had problems with his heart until 1980.  
The death certificate shows that he died of cardio-pulmonary 
arrest due to a massive antero-septal myocardial infarction 
in October 1980.  The death certificate also shows that he 
died at the Medical University Hospital of South Carolina, 
but a letter from this facility dated in 1997 is to the 
effect that they had no medical records concerning the 
veteran.  A report from the veteran's treating physician 
dated in October 1999, notes that the veteran had severe 
infarction and CHF (congestive heart failure) that would be 
aggravated by a service-connected lung disease.  There are 
statements from a former employee of a doctor to the effect 
that her employer treated the veteran for breathing problems, 
but this evidence is insufficient to demonstrate the presence 
of a chronic respiratory disorder.  38 C.F.R. § 3.303(b).  
Nor does the medical evidence show that the veteran had a 
lung disease.  There is no medical evidence linking the 
veteran's heart problems to an incident of service or to a 
service connected disability.  A claim for service connection 
for a disability is not well grounded where there is no 
medical evidence linking the claimed condition to an incident 
of service or to a service-connected disability.  Caluza, 7 
Vet. App. 498.

In this case, there is no competent (medical) evidence 
linking the veteran's heart problems, first shown many years 
after service, to an incident of service.  Nor is there is 
there competent (medical) evidence showing the presence of a 
chronic respiratory condition that is related to an incident 
of service and that had a material influence in the cause of 
the veteran's death.  Hence, the claim for service connection 
for the cause of the veteran's death is not plausible, and 
the claim is denied as not well grounded. 

The appellant is advised that she may reopen the claim for 
service connection for the cause of the veteran's death at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service and to the veteran's death.  Robinette 8 Vet. App. 
69.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the cause of the veteran's death is granted; the claim for 
service connection for the cause of the veteran's death is 
denied as not well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

